Citation Nr: 1617659	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right shoulder disorders, claimed as secondary to service-connected degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to May 1992.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Decision Review Officer (DRO) hearing in March 2014 and a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  Both hearing transcripts are associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's diagnosed right shoulder disorders (status post rotator cuff injury and impingement syndrome) are not shown to be related to an injury, disease, or event in service, or to have been caused or aggravated by his service-connected low back disorders (DDD and DJD).  


CONCLUSION OF LAW

Service connection for right shoulder rotator cuff injury and impingement syndrome, to include as secondary to DDD/DJD of the lumbar spine, is not warranted.  38 U.S.C.A. §§ 1110, 1131 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a letter to the Veteran from the RO dated in November 2010 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct/ presumptive and secondary basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of the letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the VCAA letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, VA examination reports, and statements and testimony from the Veteran, his wife, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a DRO in March 2014 and before a VLJ in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the DRO and VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding a right shoulder disorder.  In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

The Board further notes that the Veteran was accorded a VA medical examination in December 2010 which, as detailed below, includes an opinion addressing the etiology of the Veteran's right shoulder disorders.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinion.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background

The Veteran's STRs are negative for report of, treatment for, or diagnosis of a right shoulder disorder.  These records do reflect a diagnosis and treatment for low back strain.  

The Veteran submitted a statement in April 2010 in which he reported that he underwent back surgery at a VA facility in April 2008.  He said that while in recovery from surgery, he was going down some stairs and fell due to instability.  He caught himself with his arms and sustained injury to his right shoulder.  It was later found that he had three tears in the shoulder for which he underwent shoulder surgery.  

Review of the records reflects that the Veteran was seen at VA in 2007 and 2008 for back complaints.  In January 2008, he also reported that he had injured his right shoulder two weeks earlier after grabbing a rail.  He underwent bilateral L4-L5 laminectomy and decompression at L4-L5 on April 25, 2008.  No complications from this surgery were indicated and follow-up records dated in December 2008 and May 2009 did not mention any fall during recovery.  It is noted in a November 2009 report that the Veteran mentioned a fall that incurred in January 2009.  In January 2010, he stated that he fell backwards down the stairs in July 2008 while recovering from back surgery.  Review of the hearing transcripts also includes testimony that the onset of his right shoulder problems was from the fall in July 2008 while recovering from back surgery at the VA facility.  

VA examination was conducted in December 2010.  The examiner noted that the claims file was reviewed.  The Veteran gave a history of falling when recovering from back surgery at the VA facility in 2008, resulting in injury to his right shoulder.  Following examination of the Veteran, the right shoulder diagnoses were rotator cuff injury and impingement syndrome.  It was the examiner's opinion that the Veteran's right shoulder disorders were not of the result of his low back disorder.  Nor were his right shoulder disorders permanently aggravated by the back disabilities.  

For rationale, it was noted the Veteran's impingement syndrome did not occur in the brief period of time from stated injury to time of intervention.  Such would have taken a much longer time in years to develop.  The rotator cuff injury could have occurred at any time.  In support of his conclusions, the examiner noted that the treatment records did not mention right shoulder pain or injury in the follow up notes of June 2008, December 2008, May 2009, and July 2009, as well as the December 2008 VA examination.  Moreover, the Veteran had indicated that he injured the shoulder in January 2008, prior to surgery.  He further noted that there was no mention of a fall until late 2009.   

Of record is a statement provided by a VA physician's assistant dated in February 2012.  He noted that the Veteran presented in January 2010 to the orthopedic clinic to be evaluated for right shoulder pain.  This led to arthroscopic rotator cuff repair, subacromial decompression and excision of distal clavicle right shoulder surgery in December 2010.  The physician's assistant noted that the performing doctor's initial consult note of January 2010 indicated that the initial injury occurred in 2008, status post lumbar disc surgery after he fell backwards down some stairs landing on his back with outstretched hands.  There was an immediate onset of right shoulder pain at that time with persistent symptoms.  Therefore, the physician assistant opined that it was more likely than not that this initial injury was the cause of persistent pain that led to the requirement of right shoulder surgical intervention.  

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

As already reported, it is the Veteran's primary assertion that he incurred a right shoulder injury as secondary to his DDD and DJD of the lumbar spine.  Specifically, due to instability after surgery in April 2008, and while recovering at the VA facility, he fell down some stairs, catching himself with his arms.  This resulted in immediate right shoulder pain and problems.  

As noted above, the STRs are silent for right shoulder complaints or findings.  Thus, on the basis of the STRs alone, a right shoulder disorder was not shown to have had onset during service and service connection is not established.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Moreover, there is no continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b) (2015).  The Veteran is competent to describe right shoulder symptoms, even though the symptoms were not recorded during service.  However, the STRs lack the documentation of the combination of manifestations sufficient to identify a right shoulder disability and sufficient observation to establish chronicity during service.  Thus, chronicity in service is not adequately supported by the STRs.  Further, the Veteran is not claiming to have experienced a right shoulder disability or symptoms thereof during service or for many years thereafter.  The onset of a right shoulder disability was apparent many years later.  The Veteran was separated from active service in May 1992 and medical records appear to indicate that an initial right shoulder disability was manifested many years after service in 2008.  Thus, there is no evidence of continuity of symptomatology to support the claim of service connection for a right shoulder disability.  As continuity of symptomatology has not been established, by the clinical record and by the statements of the Veteran, the preponderance of the evidence is against the claim of service connection for status post right shoulder rotator cuff injury and impingement syndrome, based on continuity of symptomatology under 38 C.F.R. § 3.303(b) (2015).  

The Board next turns to the question of whether service connection for right shoulder disorders may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (2015), the disabilities were incurred in service (direct service connection).  Having considered the foregoing medical evidence and statements of the Veteran, the Board finds that the record does not show, not is it alleged, that the Veteran's right shoulder disabilities are directly related to his period of active service.  Hence, service connection for right shoulder disorders on the theory of direct service connection is not established under 38 C.F.R. § 3.303(d) (2015).  

Next, the Board now considers the merits of the Veteran's primary claim, which is based on a secondary service connection theory of entitlement under 38 C.F.R. § 3.310 (2015).  

The records, as summarized above, contain a VA examiner's opinion from December 2010 which is not in the Veteran's favor.  The record also includes a February 2012 opinion by a VA physician's assistant which is supportive of the Veteran's claim.  It is noted that the December 2010 VA report reflects that the claims file was reviewed, and the Veteran was examined.  It is clear from the February 2012 report that the history of right shoulder injury was as reported by the Veteran.  There is no indication that the claims file was reviewed.  Thus, the physician's assistant based his opinion on the medical history as related to another physician by the Veteran and not based on factual account.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Moreover, it is noted that the rationale of the unfavorable determination in 2010 was primarily based on the examiner's review of the record.  This review clearly showed injury to the right shoulder in January 2008 prior to the alleged post-surgical fall in April 2008.  Additionally, the Veteran did not mention any right shoulder problems until November 2009 and at that time, the Veteran said that he fell in January of that year.  He did not relate his right shoulder problems to the claimed 2008 fall in detail until approximately January 2010.  The lack of mention of the fall and any report of right shoulder complaints in the contemporaneous record is significant and clearly unsupportive of the Veteran's contentions.  

While the VA physicians assistant's statement has been considered, the Board finds that the VA treatment records from this period of time are more probative.  Moreover, as reported above, a VA examiner did not find a secondary relationship between the Veteran's right shoulder disorders and his service-connected low back disabilities.  Additionally, the examiner found that the shoulder was not permanently aggravated by the low back disorders.  In this regard, it is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded greater evidentiary weight to the VA examiner who reviewed the record and concluded that the Veteran's right shoulder problems were not related to and were not permanently aggravated by his low back DJD and DDD.  

The weight of the credible and probative evidence demonstrates that the Veteran's right shoulder status post rotator cuff injury and impingement syndrome first manifested after service and are not caused or aggravated by any aspect of active service or by service-connected low back DDD/DJD.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right shoulder disorders, claimed as secondary to service-connected DDD and DJD of the lumbar spine, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


